Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 8-12, 14, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the 35 USC 112 rejection, Applicant’s amendments were sufficient to overcome the rejection. 
Furthermore, the combination of claim elements, including the specified tasks, blood pressure based satisfaction levels related to a happy or calm mood, self-learning code, and more, in view of the claim amendments, renders the claim combination not obvious. The prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claims 11 and 20), including: the amendments to the claims, in the context of the independent claims, renders the claim combination not obvious. The closest prior art of the record discloses: Leslie (US 20160321614 A1) discloses determining actual satisfaction ratings for employees based on feedback and modifying self-learning software code based on the actual satisfaction ratings. However, Leslie fails to disclose the biometric sensors utilized to track blood pressure and the expected satisfaction ratings for each employee. McGann et al. (US 20170111507 A1) discloses identifying expected satisfaction ratings by an employee for a given task and detecting biometric levels associated with said task. However, McGann fails to disclose a blood pressure monitor, modifying self-learning code based on the actual satisfaction ratings, normalization based on time, and identifying actual satisfaction ratings for a given assignment. Joo et al (US 20170132572 A1) discloses a blood pressure monitoring device but fails to disclose relating said device to task resource assignment. Petterson et al. (US 20170296129 A1) discloses a worker using wearable sensors that require calibration. However, Petterson fails to disclose the sensor as being a blood pressure sensor. Macbeth (US 20070300174 A1) discloses identifying appropriate human resources that are capable of assisting with a target activity by monitoring worker blood pressure. However, Macbeth fails to disclose self-learning software code, producing expected/actual satisfaction ratings, and calibrating the sensor. Sarvana et al. 
 The combination of the prior art of the record fails to render the claim obvious. Therefore, the claim amendments, in the context of the independent claims, and when considered in view of the field of available prior art, are deemed not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683